 


109 HR 165 IH: Child Safety Lock Act of 2005
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 165 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Ms. Millender-McDonald introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To improve the safety of firearms. 
 
 
1.Short titleThis Act may be cited as the Child Safety Lock Act of 2005. 
2.FindingsThe Congress finds that— 
(1)according to statistics from the Centers for Disease Control, more than 5,000 innocent children have lost their lives due to unintentional deaths related to firearms; 
(2)between 1983 and 1994, 5,523 males ranging in ages from 1 to 19, were killed by the unintentional discharge of a firearm; 
(3)a Federal study found that ignorance and carelessness are the major causes of firearms accidents; 
(4)84 percent of firearms accidents involved people who did not follow basic safety rules; and 
(5)to help reduce the number of firearms accidents, it is critical to practice and enforce firearms safety rules. 
ICriminal provisions 
101.Handgun safety 
(a)Definition of locking deviceSection 921(a) of title 18, United States Code, is amended by adding at the end the following: 
 
(36)The term locking device means— 
(A)a device which, if installed on a firearm and secured by means of a key or a mechanically, electronically, or electromechanically operated combination lock, prevents the firearm from being discharged without first deactivating or removing the device by means of a key or mechanically, electronically, or electromechanically operated combination lock; or 
(B)a locking mechanism incorporated into the design of a firearm which prevents discharge of the firearm by any person who does not have access to the key or other device designed to unlock the mechanism and thereby allow discharge of the firearm.. 
(b)Unlawful actsSection 922 of such title is amended by inserting after subsection (y) the following: 
 
(z)Locking devices and warnings 
(1)In generalExcept as provided in paragraph (2), beginning 90 days after the date of the enactment of this subsection, it shall be unlawful for any licensed manufacturer, licensed importer, or licensed dealer to sell, deliver, or transfer a handgun to any person, unless— 
(A)the transferee is provided with a locking device for that handgun; and 
(B)the handgun is accompanied by the following warning, which shall appear in conspicuous and legible type in capital letters, and which shall be printed on a label affixed to the handgun and on a separate sheet of paper included in the packaging enclosing the handgun: 
 
THE USE OF A LOCKING DEVICE OR SAFETY LOCK IS ONLY ONE ASPECT OF RESPONSIBLE FIREARM STORAGE. HANDGUNS SHOULD BE STORED UNLOADED AND LOCKED IN A LOCATION THAT IS BOTH SEPARATE FROM THEIR AMMUNITION AND INACCESSIBLE TO CHILDREN. 
FAILURE TO PROPERLY LOCK AND STORE YOUR HANDGUN MAY RESULT IN CIVIL OR CRIMINAL LIABILITY UNDER STATE LAW. FEDERAL LAW PROHIBITS THE POSSESSION OF A HANDGUN BY A MINOR IN MOST CIRCUMSTANCES. 
(2)ExceptionsParagraph (1) shall not apply to the sale, delivery, or transfer of a handgun to— 
(A)the United States or a department or agency of the United States, or a State or a department, agency, or political subdivision of a State; 
(B)a law enforcement officer (whether on or off-duty) who is employed by an entity referred to in subparagraph (A), for law enforcement purposes; or 
(C)a rail police officer (whether on or off-duty) who is employed by a rail carrier and is certified or commissioned as a police officer under the laws of a State, for law enforcement purposes.. 
(c)Civil penaltiesSection 924 of such title is amended— 
(1)in subsection (a)(1), by striking this subsection, subsection (b), (c), or (f) of this section, and inserting this section; and 
(2)by adding at the end the following: 
 
(p)Penalties relating to locking devices and warnings 
(1)In general 
(A)Suspension or revocation of license; civil penaltiesWith respect to each violation of section 922(z)(1) by a licensee, the Attorney General may, after notice and opportunity for hearing— 
(i)suspend or revoke any license issued to the licensee under this chapter; or 
(ii)impose a civil penalty on the licensee in an amount that is not more than $10,000. 
(B)ReviewAn action of the Attorney General under this paragraph may be reviewed only as provided in section 923(f). 
(2)Administrative remediesThe taking of an action under paragraph (1) with respect to conduct of a licensee shall not affect the availability of any other administrative authority with respect to the conduct.. 
IIRegulatory provisions 
201.Regulation of trigger lock devices 
(a)General authorityThe Attorney General shall prescribe such regulations governing the design, manufacture, and performance of trigger lock devices, as are necessary to reduce or prevent the unintentional discharge of handguns. 
(b)Minimum safety standardThe regulations required by subsection (a) shall, at a minimum, set forth a minimum safety standard that trigger lock devices must meet in order to be manufactured, sold, transferred, or delivered consistent with this title. In developing the standard, the Attorney General shall give appropriate consideration to trigger lock devices that are not detachable, but are permanently installed and incorporated into the design of a handgun. The standard shall include provisions to ensure that any trigger lock device that meets the standard is of adequate quality and construction to prevent children who have not attained 18 years of age from operating a handgun, and to ensure that such a product cannot be removed from a handgun except through the use of a key, combination, or other method of access provided in the design specifications of the manufacturer of the device. 
(c)Deadline for issuance of standardWithin 12 months after the date of the enactment of this title, the Attorney General shall issue in final form the standard required by subsection (b). 
(d)Effective date of standardThe standard issued under subsection (b) shall take effect 6 months after the date of issuance. 
202.Orders; inspections 
(a)In generalThe Attorney General may issue an order prohibiting the manufacture, sale, transfer, or delivery of a trigger lock device which the Attorney General finds has been designed, or has been or is intended to be manufactured, transferred, or distributed in violation of this title or a regulation prescribed under this title. 
(b)Authority to require the recall, repair, or replacement of, or the provision of refundsThe Attorney General may issue an order requiring the manufacturer of, and any dealer in, a trigger lock device which the Attorney General finds has been designed, manufactured, transferred, or delivered in violation of this title or a regulation prescribed under this title, to— 
(1)provide notice of the risks associated with the device, and of how to avoid or reduce the risks, to— 
(A)the public; 
(B)in the case of the manufacturer of the device, each dealer in the device; and 
(C)in the case of a dealer in the device, the manufacturer of the device and the other persons known to the dealer as dealers in the device; 
(2)bring the device into conformity with the regulations prescribed under this title; 
(3)repair the device; 
(4)replace the device with a like or equivalent device which is in compliance with such regulations; 
(5)refund the purchase price of the device, or, if the device is more than 1 year old, a lesser amount based on the value of the device after reasonable use; 
(6)recall the device from the stream of commerce; or 
(7)submit to the Attorney General a satisfactory plan for implementation of any action required under this subsection. 
(c)InspectionsIn order to ascertain compliance with this title and the regulations and orders issued under this title, the Attorney General may, at reasonable times— 
(1)enter any place in which trigger lock devices are manufactured, stored, or held, for distribution in commerce, and inspect those areas where the devices are manufactured, stored, or held; and 
(2)enter and inspect any conveyance being used to transport for commercial purposes a trigger lock device. 
203.Enforcement 
(a)Civil penaltiesThe Attorney General may assess a civil money penalty not to exceed $10,000 for each violation of this title. 
(b)Revocation of Federal firearms licenseSection 923(e) of title 18, United States Code, is amended by inserting after the 2nd sentence the following: The Attorney General may, after notice and opportunity for hearing, revoke any license issued under this section if the holder of the license violates any provision of title II of the Child Safety Lock Act of 2005 or any rule or regulation prescribed under such title.. 
(c)Criminal penaltiesAny person who has received from the Attorney General a notice that the person has violated a provision of this title or of a regulation prescribed under this title with respect to a trigger lock device, and who subsequently knowingly violates such provision with respect to the device shall be fined under title 18, United States Code, imprisoned not more than 2 years, or both. 
204.No effect on State lawThis title does not annul, alter, impair, or affect, or exempt any person subject to the provisions of this title from complying with, any provision of the law of any State or any political subdivision thereof, except to the extent that such provisions of State law are inconsistent with any provision of this title, and then only to the extent of the inconsistency. A provision of State law is not inconsistent with this title if such provision affords greater protection in respect of trigger lock devices than is afforded by this title. 
205.DefinitionsIn this title: 
(1)The term trigger lock device means any device that is designed, manufactured, or represented in commerce, as a means of preventing the unintentional discharge of a handgun. 
(2)The terms licensed importer, licensed manufacturer, licensed dealer, Attorney General, and handgun have the meanings given in paragraphs (9), (10), (11), (18), and (29), respectively, of section 921(a) of title 18, United States Code. 
IIIEducation provisions 
301.Portion of firearms tax revenue to be used for public education on safe storage of firearms 
(a)In generalNotwithstanding any other provision of law, an amount equal to 2 percent of the net revenues received in the Treasury from the tax imposed by section 4181 of the Internal Revenue Code of 1986 (relating to firearms) for each of the first 5 fiscal years beginning after the date of the enactment of this Act shall be available, as provided in appropriation Acts, to the Secretary of the Treasury to carry out public education programs on the safe storage and use of firearms. Amounts otherwise transferred or made available for any other purpose by reason of such tax shall be reduced by the amounts made available to such Secretary under the preceding sentence. 
(b)Net revenuesFor purposes of subsection (a), the term net revenues means, with respect to the tax imposed by such section 4181, the amount estimated by the Secretary of the Treasury based on the excess of— 
(1)the taxes received in the Treasury under such section, over 
(2)the decrease in the tax imposed by chapter 1 of such Code resulting from such tax. 
 
